On Petition for Rehearing.
Petitioner’s petition for rehearing having been duly considered, and it appearing that subsequent to the opinion and entry of the order of this Court on July 7, 1947 the Labor Management Relations Act of 1947, Act of June 23, 1947, Public Law 101, 80th Cong., 29 U.S.C.A. § 141 et seq., has become effective on August 22, 1947, and that paragraph 2(3) of Section 101 of Title 1 of said Act, 29 U.S.C.A. § 152(3), provides that “any individual employed as a supervisor” is not an employee within the provisions of the Act; it is accordingly ordered that the order and judgment of this Court of July 7, 1947 decreeing the enforcement of the order of the National Labor Relations Board of May 28, 1946, be, and it is now modified so as to be limited in its terms to the period ending August 22, 1947.
It is further ordered that said petition for rehearing is overruled in all other respects.